DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 12, a method), machine (claim 1 of an apparatus), or manufacture, which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include 
determining, based on tachometer sensed data, that the rotational speed of the motor under test has exceeded a threshold; and 
generating a time correlated set of sensor data generated by the plurality of sensors, the time correlated set of sensor data including a time zero sample set and a series of subsequent samples from the received sensor data, the series extending until test completion, the time zero sample set comprising first sensor samples obtained from the plurality of sensors as a same time 
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  The element of “transmitting the time correlated set of sensor data via the wireless transmitter to a remote processing device” is extrasolution activity of transmitting data.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “a wireless transmitter” “vibrational sensors” “temperature sensor” “tachometer” are generic elements.  The element of “receiving sensor data from the plurality of sensors” is insignificant extrasolution activity of receiving data.
The elements of “at least one processor operatively coupled to a memory and the plurality of sensors, the at least one processor configured by computer readable instructions stored in the memory to perform operations comprising” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).


	Dependent claim(s) 2-7 and 9-10 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-7 and 9-10 include only abstract ideas and generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 12, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
receiving, a set of test parameters of a conformance test including a vibrational sensor parameter enabling sensing from the first vibrational sensor, a temperature sensor parameter, and a rotational speed parameter; 
determining, from rotational speed sensor data received into the processing device, that the rotational speed satisfies the rotational speed parameter by exceeding a specified rotational speed value;
storing, time sampled sensor data received from the plurality of sensors relative to a time zero corresponding to a time when the rotational speed satisfies the rotational speed parameter, wherein the time sampled sensor data from the plurality of sensors includes first time sampled 
transmitting, the stored time sampled sensor data.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  The element of “transmitting, using a transmitter communicatively coupled to the processing device” is extrasolution activity of receiving and transmitting data.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements:
“motor under test,” “vibrational sensor,” “rotational speed sensor” “a wireless transmitter” are generic elements.  “Placing the motor under test in an on-state causing rotational motion in a shaft of the motor under test” is a typical function of motors.
The additional element of “receiving, into the processing device from the plurality of sensors, sensor data simultaneously from the plurality of sensors” and “transmitting, using a transmitter” is insignificant extrasolution activity of receiving data.
The elements of “the processing device” and “remote processing device” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 13-18 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 13-18 are merely extensions of abstract ideas and generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0034483 (Sonnichsen) in view of US Publication 2008/0234964 (Miyasaka),

Regarding claim 1, Sonnichsen discloses an apparatus for conformance testing of a rebuilt motor (“detecting an anomaly in a rotor” [Abstract]) comprising: 
a synchronous vibration detector 30” [0024] [0009]); 
a tachometer configured to sense rotational speed of a shaft of the motor under test (“The tachometer 22 operates on the signal provided by the reference signal transducer 12, monitoring it over time to determine the rotational speed of the component 11 such as measured in revolutions per minute” [0027] [0009]); and 
at least one processor operatively coupled to a memory and the plurality of sensors, the at least one processor configured by computer readable instructions stored in the memory to perform operations comprising: receiving sensor data from the plurality of sensors (“FIG. 1A is a block diagram of the components of one embodiment of a system for monitoring a rotor FIG. 1B is a flow chart of the sequence of steps performed by the processor shown in FIG. 1A” [0015]); 
determining, based on tachometer sensed data, that the rotational speed of the motor under test has exceeded a threshold (flow chart “At trigger speed” [FIG. 1, 122] if yes “measure new vibration” [FIG. 1, 124]); and 
generating a time correlated set of sensor data generated by the plurality of sensors, the time correlated set of sensor data including a time zero sample set and a series of subsequent samples from the received sensor data, the series extending until test completion, the time zero sample set comprising first sensor samples obtained from the plurality of sensors as a same time that the at least one processor determines that the rotational speed of the motor under test exceeds the threshold ( “the voltage tuneable filter 34 selects only those vibrations with frequencies matching the instantaneous frequency of rotation of the component 11 for further processing” [0032] thus both rotational speed and correlated vibrations are sent to the processor, [0028]); and 
transmitting the time correlated set of sensor data via the wireless transmitter to a remote processing device (“the voltage tuneable filter 34 selects only those vibrations with frequencies matching the instantaneous frequency of rotation of the component 11 for further processing” [0032]).
Sonnichsen does not explicitly disclose:
a wireless transmitter; 
a first temperature sensor configured to sense a first temperature of a bearing housing of the motor under test.
However, a like reference Miyasaka teaches:
a wireless transmitter (“wireless signal transmitting unit 34” [0188]); 
a first temperature sensor configured to sense a first temperature of a bearing housing of the motor under test (“measured result by the temperature sensor” [0118] “the abnormality of the rotating part is diagnosed based on the detecting signal of vibration or temperature by the sensor” [0120]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen to use a wireless transmitter and temperature sensor as taught by Miyasaka to accurately diagnose the motor. 

Claims 2-3, 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0034483 (Sonnichsen) in view of US Publication 2008/0234964 (Miyasaka) and US Publication 2008/0313006 (Witter).

Regarding claim 2, the combination of Sonnichsen and Miyasaka generally disclose the apparatus above but does not explicitly disclose a remote processing device configured to receive the time correlated set of sensor data and store the time correlated set of sensor data in a in connection with a unique identifier corresponding to the motor under test.
	However a like reference Witter teaches (“ the data record for the generator includes a generator identifier, test identifier, facility identifier, user information, identifier of one or more EPSS's being tested, group of EPSS equipment to be tested, test type, and a creation date and time of the data record” [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen and  Miyasaka to use an identifier as taught by Witter to accurately diagnose the motor. 

Regarding claim 3, the combination of Sonnichsen, Miyasaka and Witter generally disclose the apparatus above and further Sonnichsen teaches a display, wherein the remote processing device is operatively coupled to the display, the remote processing device configured to access the stored time correlated set of data and generate a display illustrating results of a conformance test beginning with the time zero sample set  (“display 42 and an indicator 44” [0024]).


Regarding claim 12, Sonnichsen discloses a method of conformance testing a rebuilt motor comprising: disposing a motor under test in a motor test stand (“detecting an anomaly in a rotor” [Abstract]); 
coupling a plurality of sensors to the motor under test, including: coupling a first vibrational sensor to the motor under test (“a synchronous vibration detector 30” [0024] [0009]); 
coupling a first rotational speed sensor to the motor under test (“The tachometer 22 operates on the signal provided by the reference signal transducer 12, monitoring it over time to determine the rotational speed of the component 11 such as measured in revolutions per minute” [0027] [0009]); 
receiving, into a processing device from a remote processing device via a wireless transmitter, a set of test parameters of a conformance test including a vibrational sensor parameter enabling sensing from the first vibrational sensor, a temperature sensor parameter, and a rotational speed parameter (“FIG. 1A is a block diagram of the components of one embodiment of a system for monitoring a rotor FIG. 1B is a flow chart of the sequence of steps performed by the processor shown in FIG. 1A” [0015]); 
 	placing the motor under test in an on-state causing rotational motion in a shaft of the motor under test (“FIG. 1A is a block diagram of the components of one embodiment of a system for monitoring a rotor FIG. 1B is a flow chart of the sequence of steps performed by the processor shown in FIG. 1A” [0015]); 
receiving, into the processing device from the plurality of sensors, sensor data simultaneously from the plurality of sensors ( “the voltage tuneable filter 34 selects only those vibrations with frequencies matching the instantaneous frequency of rotation of the component 11 for further processing” [0032] thus both rotational speed and correlated vibrations are sent to the processor [0028]);
determining, using the processing device, from rotational speed sensor data received into the processing device, that the rotational speed satisfies the rotational speed parameter by exceeding a specified rotational speed value (flow chart “At trigger speed” [FIG. 1, 122] if yes “measure new vibration” [FIG. 1, 124]); 
	storing, using the processing device, time sampled sensor data received from the plurality of sensors relative to a time zero corresponding to a time when the rotational speed satisfies the rotational speed parameter value (flow chart “At trigger speed” [FIG. 1, 122] if yes “measure new vibration” [FIG. 1, 124]), 
wherein the time sampled sensor data from the plurality of sensors includes first time sampled data from the first vibrational sensor and first rotational speed data from the first rotational speed sensor  (flow chart “At trigger speed” [FIG. 1, 122] if yes “measure new vibration” [FIG. 1, 124]).
Sonnichsen does not explicitly disclose:
coupling a first temperature sensor to the motor under test, second time sampled from the first temperature sensor,
transmitting, using a transmitter communicatively coupled to the processing device, the stored time sampled sensor data to a remote processing device configured to store;
the stored time sampled sensor data relative to the time zero in a time zero data structure associated with a unique identifier of the motor under test.
However, a like reference Miyasaka teaches:
measured result by the temperature sensor” [0118] “the abnormality of the rotating part is diagnosed based on the detecting signal of vibration or temperature by the sensor” [0120]); and 
transmitting, using a transmitter communicatively coupled to the processing device, the stored time sampled sensor data to a remote processing device configured to store  Miyasaka (“wireless signal transmitting unit 34” [0188]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen  to use a wireless transmitter and temperature sensor as taught by Miyasaka to accurately diagnose the motor. 
Miyasaka does not explicitly teach:
the stored time sampled sensor data relative to the time zero in a time zero data structure associated with a unique identifier of the motor under test.
However, a like reference Witter teaches (”the data record for the generator includes a generator identifier, test identifier, facility identifier, user information, identifier of one or more EPSS's being tested, group of EPSS equipment to be tested, test type, and a creation date and time of the data record” [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen  and  Miyasaka to use an identifier as taught by Witter to accurately diagnose the motor. 

Regarding claim 16, the combination of Sonnichsen, Miyasaka and Witter generally discloses the method above and further Sonnichsen discloses generating a first time value corresponding to determining that the rotational speed satisfied the rotational speed parameter value (flow chart “At trigger speed” [FIG. 1, 122] if yes “measure new vibration” [FIG. 1, 124]); 
Sonnichsen does not explicitly disclose:
determine that a temperature sensed by the first temperature sensor satisfies the temperature sensor parameter; generating a second time value corresponding to determining that the temperature satisfies the temperature sensor parameter;
wherein the transmitting step further comprises transmitting the first time value and the second time value together with the stored time sampled sensor data.
However, a like reference Miyasaka  teaches determine that a temperature sensed by the first temperature sensor satisfies the temperature sensor parameter; generating a second time value corresponding to determining that the temperature satisfies the temperature sensor parameter (“measured result by the temperature sensor” [0118] “the abnormality of the rotating part is diagnosed based on the detecting signal of vibration or temperature by the sensor” [0120]). 
wherein the transmitting step further comprises transmitting the first time value and the second time value together with the stored time sampled sensor data (“wireless signal transmitting unit 34” [0188]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen and Witter to use a wireless transmitter and temperature sensor as taught by Miyasaka
Regarding claim 17, the combination of Sonnichsen, Miyasaka and Witter generally discloses the method above but does not explicitly disclose the coupling a plurality of sensors to the motor under test further includes: coupling a second vibrational sensor to the motor under test; coupling a third vibrational sensor to the motor under test; coupling a fourth vibrational sensor to the motor under test; coupling a fifth vibrational sensor to the motor under test; coupling a sixth vibrational sensor to the motor under test; and coupling a second temperature sensor to the motor under test.
However, it has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B).  It has been held that something which is old does not become patentable upon the discovery of a new property M.P.E.P. § 2112 (I).  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0034483 (Sonnichsen) in view of US Publication 2008/0234964 (Miyasaka) and US Publication 2011/0246151 (Djelassi).

Regarding claim 4, the combination of Sonnichsen and Miyasaka generally disclose the apparatus above but does not explicitly teach the test completion occurs when a series of temperature samples received by the processor from the first temperature sensor remain stable for a period of between 1 and 20 minutes.
	However, a like reference Djelassi teaches (“the temperature T.sub.25, is stable over a predetermined time period, in other words if it varies little or not at all over said period (within the limits of a predefined threshold value) ” [0072] where a test duration is inherent, and basing the duration on a stable temperature for a predetermined time period is a design choice).
Sonnichsen and Miyasaka to use a stable temperature for test duration as taught by Djelassi to  accurately diagnose the motor. 

Regarding claim 5, the combination of Sonnichsen, Miyasaka and Djelassi generally disclose the apparatus above and further Djelassi teaches the test completion occurs when a series of temperature samples received by the processor from the first temperature sensor remain stable for a period of between 2 and 4 minutes (“the temperature T.sub.25, is stable over a predetermined time period, in other words if it varies little or not at all over said period (within the limits of a predefined threshold value) ”  [0072] where a test duration is inherent, and basing the duration on a stable temperature for a predetermined time period is a design choice).

Regarding claim 6, the combination of Sonnichsen, Miyasaka and Djelassi generally disclose the apparatus above and further Djelassi teaches the test completion occurs when a series of temperature samples received by the processor from the first temperature sensor remain stable for a period of three minutes (“the temperature T.sub.25, is stable over a predetermined time period, in other words if it varies little or not at all over said period (within the limits of a predefined threshold value)” [0072] where a test duration is inherent, and basing the duration on a stable temperature for a predetermined time period is a design choice).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0034483 (Sonnichsen) in view of US Publication 2008/0234964 (Miyasaka) and US Publication 2011/0246151 (Djelassi) and US Publication 2019/0203729 (Nishimura).

Regarding claim 7, the combination of Sonnichsen, Miyasaka and Djelassi generally disclose the apparatus above and further Djelassi teaches the operations further comprise determining that the series of temperature samples received by the at least one processor from the first temperature sensor has remained stable for the period of three minutes (“the temperature T.sub.25, is stable over a predetermined time period, in other words if it varies little or not at all over said period (within the limits of a predefined threshold value)” [0072] where a test duration is inherent, and basing the duration on a stable temperature for a predetermined time period is a design choice).
Djelassi does not explicitly teach responsive to determining that the series of temperature samples received by the at least one processor, causing the motor under test to be placed in an off-state.
However, a like reference Nishimura teaches (“the time of start-up (power-on) or restart (re-power-on) of the motor 3. The test operation mode may be interrupted with any arbitrary timing e.g. by a user's operation” [0151]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen, Miyasaka and Djelassi to power off the motor as taught by Nishimura to conserve power. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0034483 (Sonnichsen) in view of US Publication 2008/0234964 (Miyasaka) and US Publication 2020/0041571 (Propp).

Regarding claim 8, the combination of Sonnichsen and Miyasaka generally disclose the apparatus above but does not explicitly disclose the motor under test is a rebuilt electric motor, the plurality of sensors further including at least one current transformer configured to produce a voltage proportional to a drive current that energizes a stator of the rebuilt electric motor, the voltage having a range of between 0 volts and 10 volts AC.
	However, a like reference, Propp teaches (“driven by the electric motor, or the health of the machine coupled to and turning the rotor (for electric generators). The current induced by the stator current in the current transformer may be rectified and applied directly to components of the health monitor circuit, or to an energy storage device that supplies power to at least the health monitor circuit. The health monitor circuits described herein may further include voltage regulating and power distribution circuits for generating and supplying power to components of the health monitor circuit” [0009]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen and Miyasaka to include a current transformer to produce a voltage as taught by   Propp to test an electric motor. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0034483 (Sonnichsen) in view of US Publication 2008/0234964 (Miyasaka), US Publication 2020/0041571 (Propp) and US Patent 6,262,550 (Kliman).

Regarding claim 9, the combination of Sonnichsen, Miyasaka and Propp generally disclose the apparatus above but does not explicitly disclose the operations further comprising generating a set of time correlated derived values from the time correlated set of sensor data.  
	However a like reference Kliman teaches (“Capturing static and synchronized dynamic motor data from on-site and remote locations and storage of this data in a comprehensive database provides time correlated "fingerprint" of the motor” (Col 2, Ln 54)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen and Miyasaka to include a current transformer to produce a voltage as taught by   Propp to test an electric motor. 

Regarding claim 10, the combination of Sonnichsen, Miyasaka, Propp and Kliman generally disclose the apparatus above and further Propp teaches the set of time correlated derived values includes enveloped vibration values and current imbalance values (“inputs of motor data include current, voltage, leakage current, leakage flux, temperature, vibration, shaft position, speed, RF activity and other characteristics some of which are measured while the motor is operating (hereinafter referred to collectively as dynamic tests).” (Col 2, Ln 54)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0034483 (Sonnichsen) in view of US Publication 2008/0234964 (Miyasaka) and US Publication 2011/0246151 (Djelassi) and US Publication 2010/0174576 ( Naylor).

Regarding claim 11, the combination of Sonnichsen, Miyasaka and Djelassi generally disclose the apparatus above and further Sonnichsen teaches the first vibrational sensors and the using an accelerometer to indicate vibration.)” [0029]).
Sonnichsen does not explicitly teach single axis mass accelerometers.  However, a like reference Naylor teaches (“various forms of structural loading may be measured indirectly, as for example through the use of acceleration data acquired through one or more single- or multiple-axis accelerometers”  [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen Miyasaka and Djelassi to use a single axis mass accelerometer as taught by Naylor to accurately test the motor.

Claim 13 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0034483 (Sonnichsen) in view of US Publication 2008/0234964 (Miyasaka) and US Publication 2008/0313006 (Witter) and US Publication 20180062552 (Donolo).

Regarding claim 13, the combination of Sonnichsen, Miyasaka and Witter generally discloses the method above, but does not explicitly disclose, wherein the motor is an electric motor comprising a three-phase power input comprising a first power cable, a second power cable, and a third power cable, further wherein coupling the plurality of sensors to the motor under test includes coupling a first current sensor to the first power cable, the second current sensor to the second power cable, and a third current sensor to the third power cable, further wherein the storing time sampled sensor data includes storing time sampled power sensor data from the first current sensor, the second current sensor, and the third current sensor.
Donolo teaches (“FIG. 2 illustrates one particular embodiment of an apparatus and system according to the present disclosure. As with FIG. 1, a three phase electric motor that includes a stator 202 and a rotor 204 is monitored by an intelligent electronic device (“IED”) 250 which receives current signals from the current to the motor using current transformers (“CTs”) 232A, 232B” [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen, Miyasaka and Witter to test a three-phase power motor as taught by Donolo to test a three phase motor. 

Regarding claim 18, the combination of Sonnichsen, Miyasaka and Witter generally discloses the method above but does not explicitly disclose coupling a first current-to-voltage transformer to a first phase power cable; coupling a second current-to-voltage transformer to a second phase power cable; and coupling a third current-to-voltage transformer to a third phase power cable, wherein the plurality of sensors further including the first current-to-voltage, the second current-to-voltage, and the third current-to-voltage.
	However, a like reference Donolo teaches (“FIG. 2 illustrates one particular embodiment of an apparatus and system according to the present disclosure. As with FIG. 1, a three phase electric motor that includes a stator 202 and a rotor 204 is monitored by an intelligent electronic device (“IED”) 250 which receives current signals from the current to the motor using current transformers (“CTs”) 232A, 232B” [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen, Miyasaka and Witter to test a three-phase power motor as taught by Donolo to test a three phase motor. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0034483 (Sonnichsen) in view of US Publication 2008/0234964 (Miyasaka) and US Publication 2008/0313006 (Witter),US Publication 20180062552 (Donolo) and US Publication 2009/0025466 (Moritani).

Regarding claim 14, the combination of Sonnichsen, Miyasaka, Witter and Donolo generally disclose the above method, but does not explicitly disclose the specified rotational speed value is about 800 RPM.
	However, a like reference Moritani teaches  (“the engine is rotated at the same number of rotations as that of the electrical motor (for example, 100 rpm through 3500 rpm” [0008]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen, Miyasaka, Witter and  Donolo to rotate at about 800 RPM as taught by Moritani for an accurate motor test. 

Regarding claim 15, the combination of Sonnichsen, Miyasaka, Witter and Donolo generally disclose the above method but does not explicitly disclose  the specified rotational speed value is about 1700 RPM.
	However, a like reference Moritani teaches  “the engine is rotated at the same number of rotations as that of the electrical motor (for example, 100 rpm through 3500 rpm” [0008]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus for testing of a motor of Sonnichsen, Miyasaka, Witter and  Donolo to rotate at about 1700 RPM as taught by Moritani for an accurate motor test. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857